                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR295

      vs.
                                                       PRELIMINARY ORDER OF
SETH PERINA,                                                FORFEITURE

                     Defendant.


       This matter is before the before the Court on the United States of America=s

Motion for Preliminary Order of Forfeiture, ECF No. 34. The Court reviews the record in

this case and, being duly advised in the premises, finds as follows:

       1.     Defendant Seth Perina entered into a Plea Agreement, ECF No. 33,

whereby he agreed to enter a plea of guilty to Counts One and Two and the Forfeiture

Allegation of an Information.

       2.     Count One charged defendant with intent to distribute methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1). Count Two charged the defendant with

a violation of 18 U.S.C. § 924(c)(1)(A).

       3.     The Forfeiture Allegation alleged that defendant used the $12,200.00 U.S.

currency to facilitate the offenses, and/or that the currency was derived from proceeds

obtained directly or indirectly as a result of the commission of the offenses.

       3.     By virtue of said pleas of guilty, defendant has forfeited interest in the

subject currency. Accordingly, the United States should be entitled to possession of

said currency pursuant to 21 U.S.C. ' 853.

       6.     The Motion for Preliminary Order of Forfeiture should be granted.
       Accordingly,

       IT IS ORDERED:

       A. The Motion for Preliminary Order of Forfeiture, ECF No. 34, is granted.

       B. Based upon the Forfeiture Allegation of the Information and the pleas of

guilty, the United States is hereby authorized to seize the $12,200.00 U.S. currency.

       C. Defendant’s interest in the $12,200.00 U.S. currency is hereby forfeited to the

United States for disposition in accordance with the law, subject to the provisions of 21

U.S.C. ' 853(n)(1).

       D. The United States shall hold the currency in its secure custody and control.

       E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of

this Preliminary Order of Forfeiture for at least thirty consecutive days on an official

internet government forfeiture site, www.forfeiture.gov. The United States may also, to

the extent practicable, provide direct written notice to any person known to have an

interest in the currency.

       F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

other than the defendant, having or claiming a legal interest in any of the property must

file a petition with this Court within 30 days of the final publication of notice or of receipt

of actual notice, whichever is earlier.

       G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner=s right, title or

interest in the property and any additional facts supporting the petitioner=s claim and the

relief sought.
       H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.


       Dated this 10th day of September, 2019.

                                                  BY THE COURT:

                                                  s/ Laurie Smith Camp
                                                  Senior United States District Judge
